tcmemo_2008_15 united_states tax_court henry m lloyd petitioner v commissioner of internal revenue respondent docket no 4395-06l filed date stephen p kauffman for petitioner c teddy li for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioner resided in washington d c at the time he filed the petition in this case on date petitioner filed a federal_income_tax tax_return return for his taxable_year return when petitioner filed his return he paid the tax due shown in that return at a time not disclosed by the record after petitioner filed his return and before date the internal_revenue_service irs conducted an examination with respect to petitioner’s taxable_year during that examination the irs proposed an increase in petitioner’s tax of dollar_figure for that taxable_year to which petitioner agreed on date respondent assessed the additional tax of dollar_figure to which petitioner had agreed and interest as pro- vided by law for petitioner’s taxable_year we shall refer to any unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest as provided by law accrued after date as petitioner’s unpaid liability 1on date and date petitioner made pay- ments with respect to his taxable_year of dollar_figure and dollar_figure respectively in addition respondent credited a refund of dollar_figure due to petitioner for his taxable_year against the liability for petitioner’s taxable_year respondent issued to petitioner the notice_and_demand for payment required by sec_6303 a with respect to petitioner’s unpaid liability on date petitioner filed a return for his taxable_year return in that return petitioner showed no tax due at a time not disclosed by the record after petitioner filed his return and before date the irs conducted an examination with respect to petitioner’s taxable_year during that examination the irs proposed an increase in peti- tioner’s tax of dollar_figure for that taxable_year to which peti- tioner agreed on date respondent assessed the additional tax of dollar_figure to which petitioner had agreed and interest as pro- vided by law for petitioner’s taxable_year we shall refer to any unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest as provided by law accrued after date as petitioner’s unpaid liability respondent issued to petitioner the notice_and_demand for payment required by sec_6303 with respect to petitioner’s unpaid liability on date petitioner filed a return for his taxable 2all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure year return when petitioner filed his return he paid the tax due shown in that return at a time not disclosed by the record after petitioner filed his return and before date the irs conducted an examination with respect to petitioner’s taxable_year during that examination the irs proposed an increase in peti- tioner’s tax of dollar_figure for that taxable_year to which petitioner agreed on date respondent assessed the additional tax of dollar_figure to which petitioner had agreed and interest as provided by law for petitioner’s taxable_year we shall refer to any unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest as provided by law accrued after date as petitioner’s unpaid liability respondent issued to petitioner the notice_and_demand for payment required by sec_6303 with respect to petitioner’s unpaid liability on date petitioner filed a return for his taxable_year return when petitioner filed his return 3on date respondent assessed an addition_to_tax under sec_6651 of dollar_figure and interest as provided by law on date petitioner paid those assessed amounts 4we shall refer collectively to petitioner’s unpaid liability petitioner’s unpaid liability and petitioner’s unpaid liability as petitioner’s unpaid liabilities for and he did not pay the tax due shown in that return ie dollar_figure on date respondent assessed the tax due of dollar_figure shown in petitioner’s return an addition_to_tax under sec_6651 of dollar_figure and interest as provided by law for petitioner’s taxable_year we shall refer to any unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest as provided by law accrued after date as petitioner’s unpaid liability respondent issued to petitioner the notice_and_demand for payment required by sec_6303 with respect to petitioner’s unpaid liability on date petitioner filed a return for his taxable_year return when petitioner filed his return he did not pay the tax due shown in that return ie dollar_figure on date respondent assessed the tax due of dollar_figure shown in petitioner’s return additions to tax under sec_6651 and and of dollar_figure dollar_figure and dollar_figure respectively and interest as provided by law for peti- tioner’s taxable_year on date respondent abated dollar_figure of the assessed tax and dollar_figure of the assessed addition_to_tax under sec_6651 on the same date respondent also assessed an addition_to_tax under sec_6651 of dollar_figure and interest as provided by law accrued after date we shall refer to any unpaid and unabated assessed amounts with respect to petitioner’s taxable_year as well as interest as provided by law accrued after date as petitioner’s unpaid liability respondent issued to petitioner the notice_and_demand for payment required by sec_6303 with respect to petitioner’s unpaid liability on date petitioner filed a return for his taxable_year return when petitioner filed his return he did not pay the tax due shown in that return ie dollar_figure on date respondent assessed the tax due of dollar_figure shown in petitioner’s return additions to tax under sec_6651 and and of dollar_figure dollar_figure and dollar_figure respectively and interest as provided by law for petitioner’s taxable_year we shall refer to any unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest as provided by law accrued after date as petitioner’s unpaid liability respondent issued to petitioner the notice_and_demand for payment required by sec_6303 with respect to petitioner’ sec_5on date respondent credited a refund of dollar_figure due to petitioner for his taxable_year against the liability for petitioner’s taxable_year unpaid liability on date petitioner filed a return for his taxable_year return when petitioner filed hi sec_2002 return he paid dollar_figure of the tax due shown in that return ie dollar_figure on date respondent assessed the tax due including the dollar_figure unpaid portion of that tax shown in petitioner’ sec_2002 return an addition_to_tax under sec_6651 of dollar_figure and interest as provided by law for petitioner’s taxable_year on date petitioner paid dollar_figure with respect to his taxable_year on date respon- dent assessed a total of dollar_figure consisting of an additional_amount of the addition_to_tax under sec_6651 of dollar_figure and interest as provided by law accrued after date of dollar_figure for petitioner’s taxable_year we shall refer to any unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest as provided by law accrued after date as petitioner’s unpaid liability 6after petitioner’s payment on date petitioner’s account with respect to his taxable_year showed a credit of dollar_figure with respect to that year 7it does not appear from the record that there is any unpaid amount of liability with respect to petitioner’s taxable_year however neither party makes any argument that there is no unpaid amount of liability with respect to that year 8we shall refer collectively to petitioner’s unpaid liabili- continued respondent issued to petitioner the notice_and_demand for payment required by sec_6303 with respect to petitioner’s unpaid liability on date kenneth h silverberg mr silverberg petitioner’s authorized representative sent a letter mr silverberg’s date letter to a manager in the irs’s offer-in-compromise unit irs offer-in-compromise unit in that letter mr silverberg stated in pertinent part re henry m lloyd henry m lloyd pc attached offers in compromise pursuant to your letters of date and on behalf of my clients identified above i respect- fully submit copies of two offers in compromise at- tached as completed forms along with supporting forms 433-a and 433-b and additional documentation which was provided by your revenue_officer first revenue_officer we were advised by your process examiners that this oic as previously submitted to you on date was acceptable in form other than the fact that certain previous-period returns were not on file with the irs see attached statement by the taxpayer ex- plaining why these returns were not required and attaching copies of returns as recently filed and also that an obsolete version of form 433-a and 433-b was used the obsolete forms have been replaced with appro- priate forms revision date continued ties for and petitioner’s unpaid liabil- ity petitioner’s unpaid liability petitioner’s unpaid liability and petitioner’s unpaid liability as petitioner’s unpaid liabilities for and the history of this oic is set forth here as follows i am advised by the taxpayer and his accountant that a lengthy collection_division investigation and negotiation process has been conducted by the first revenue_officer in early the first revenue_officer and the taxpayers’ accountant reached agreement regarding the amount of an oic that would be satisfactory to the service the first revenue_officer had reviewed the taxpayers’ forms a and 433-b and had prepared the service’s analysis of the amount that could be paid_by each taxpayer the first revenue_officer asked for an oic in the amount of dollar_figure from mr lloyd’s pc and for an oic in the amount of dollar_figure from mr lloyd personally the accountant was assured by the first revenue_officer that these oic’s would be accepted by the service a copy of the amount that could be paid analysis is also included for your reference the oic’s were submitted on date in the exact amounts requested and the taxpayer received no response to date from the service in respect of these oic’s we have been advised by your revenue_officer second revenue_officer of the irs appeals_office in baltimore that the pc was considered to be out of compliance during the first quarter of because a payment by the taxpayer of a form_941 payroll deposit was timely but mistakenly mailed as an attachment to the form_941 return as opposed to being correctly deposited with a bank therefore these two oic’s were not rejected but rather returned and thus held in abeyance and eligible for resubmission once the taxpay- ers were compliant for two consecutive calendar quar- ters from the first quarter of both taxpayers have been fully compliant for the second and third quarters of and these oic’s should thus be eligi- ble for action after familiarizing herself with the case and after consulting with the oic manager in the irs balti- more office the second revenue_officer in- structed us that since the february oic’s had not been rejected only returned the taxpayers may now resubmit the oic’s directly to your office accordingly since the taxpayers have now been in compliance for the two calendar quarters ended date and date--and since the taxpayers are currently in full compliance--i respectfully submit the attached oic’s mr silverberg enclosed with mr silverberg’s date letter inter alia completed form_656 offer in compro- mise form or offer-in-compromise that petitioner signed and that was dated date petitioner’s date offer-in-compromise and completed form 433-a collec- tion information statement for wage earners and self-employed individuals form 433-a that petitioner signed and that was dated date petitioner’s date form a respondent assigned an offer-in-compromise specialist first offer specialist with the irs offer-in-compromise unit to investigate petitioner’s date offer-in-compromise on date mr silverberg sent a letter to the first offer specialist mr silverberg’s date let- ter in that letter mr silverberg stated in pertinent part 9the record does not indicate how mr silverberg could have enclosed with mr silverberg’s date letter form_656 and form 433-a that petitioner signed and that were dated date which was after the date of that letter we note that each of those documents was apparently signed by petitioner again on date 10the record does not disclose what transpired with respect to petitioner’s date offer-in-compromise and peti- tioner’s date form 433-a between the time respondent assigned them to the first offer specialist and date re offer_in_compromise -- henry m lloyd and henry m lloyd p c this letter and its attachments constitute revised offers in compromise oic for the two taxpayers iden- tified above in our telephone discussion of december you described certain things which needed to be done in order for the service to consider the revised offers this cover letter describes how everything you sought has been accomplished the attached forms contain the actual oic’s court-ordered payments you advised me that your computation of reasonable collection potential which indicates mr lloyd has the ability to pay monthly installments of dollar_figure includes no consideration of the cost of supporting his children or providing for their education because we had pro- duced no evidence that he was required by a court order to pay such amounts i apologize if you asked for the court order and i neglected to supply it - i did not understand that such a request had been made the marital settlement agreement between mr lloyd and his ex-wife is attached for your use it imposes a number of financial obligations on mr lloyd including the provision of health insurance and education both of which mr lloyd is currently paying for if you add these obligations to the other necessary living ex- penses on your worksheet you will see that they to- tally eliminate mr lloyd’s ability to make any in- 11the record does not contain forms referred to in mr silverberg’s date letter that is because the declaration by mr silverberg filed in support of petitioner’s response to respondent’s motion indicates that he was unable to locate such forms petitioner filed a response to respondent’s motion a declaration by mr silverberg in support of that response and a supplement to that response consisting of a declaration by petitioner we shall refer collectively to those filings by petitioner as petitioner’s response stallment payments in connection with this oic he is required to pay for private school or col- lege undergraduate tuition for his two children and his wife is only required to contribute in the event her income exceeds dollar_figure per year page of agree- ment it does not in this event mr lloyd’s obli- gation is limited to the cost of providing the cost of undergraduate out-of-state education at the university of virginia i have attached information from the internet which indicates that the cost of tuition required fees room and board for an out-of-state student was dollar_figure per year during the academic year per child annual obligation x children per month big_number big_number big_number since this additional obligation exceeds by more than threefold the amount you computed as a reasonable installment_payment i trust you will understand why the oic cannot include any installment amount on date the first offer specialist sent a letter to petitioner first offer specialist’s date letter in that letter the first offer specialist stated in pertinent part this letter is only being sent to you because your representative mr silverberg doesn’t have coverage for the excise_tax assessed on form_5330 return of initial excise_taxes related to employee benefit plans for tax periods ending date and date the payoff balance computed through date is dollar_figure in order to perfect your offer we have enclosed an amended form_656 offer_in_compromise that includes these tax periods and have adjusted the offer figure to dollar_figure and this is based on the math error on your last amended f656 that you signed on date if agreed sign date and return to the ad- dress listed below your timely response is requested by date or your current offer may be returned without any appeal rights if you have any questions or need more information please contact me at the address or the telephone number listed below on date the first offer specialist sent another letter to petitioner first offer specialist’s date letter in that letter the first offer specialist stated in pertinent part during an offer investigation an offer may be returned when the investigation reveals the taxpayer doesn’t have sufficient income_tax withheld or paid our records show you have an extension until date for filing your year return but only dollar_figure in tax_payments was withheld based on our calculations for year and using a gross_income figure of dollar_figure a total of dollar_figure should have been paid on the income earned enclosed is a copy of form 1040-es estimated_tax for individuals for you to figure and pay your estimated_tax due for year provide us with a copy of the completed worksheet and a check for the payment due if any should be mailed to the address listed below 12the record does not contain the amended form re- ferred to in the first settlement officer’s date letter 13the record does not indicate why the last amended f656 referred to in the first offer specialist’s date letter could have been signed by petitioner and dated date which was after the date of that letter see infra note your timely response and receipt of this information are requested by date or this offer may be returned if you have any questions or need more information please contact me at the address or the telephone numbers listed below on date mr silverberg and the first offer specialist had a telephonic discussion with respect to the first offer specialist’s date letter date telephonic discussion during that discussion the first offer specialist requested certain information from mr silverberg thereafter on date the first offer specialist left mr silverberg a voice mail message first offer specialist’s date voice mail requesting certain additional infor- mation on date in response to inter alia at least certain of the requests made by the first offer specialist during the date telephonic discussion and the first offer specialist’s date voice mail mr silverberg sent a letter mr silverberg’s date letter to the first offer specialist via facsimile in that letter mr silverberg stated in pertinent part this responds to your voice mail message received this morning 14the record does not indicate whether mr silverberg re- sponded to all of the requests made by the first offer specialist during the date telephonic discussion and the first offer specialist’s date voice mail you asked that i fax to you today a copy of the personal form_656 offer_in_compromise which has been reformatted to reflect the amount of dollar_figure payable over the month period in equal installments that is attached to this fax and the signed original will be hand-delivered to your office on monday please let me know if there are any questions in response to your other questions mr lloyd’s accountant informs me that mr lloyd is neither under- paid nor under-withheld for and for the tax which has been withheld via the amended 941’s dollar_figure exceeds of mr lloyd’ sec_2002 liability dollar_figure his return is extended until october and if there is any balance due for we under- stand he is in compliance by paying in full on that date for the p c he has filed 941’s and made appro- priate payments for the first two quarters of the third quarter payment is not due until october the following items are attached to substantiate his compliance approval of the extension of the form_1040 copy of form_941 for the first quarter of copy of cancelled check for payment with the first quarter of copy of form_941 for the second quarter of copy of bank receipt for deposit with the second quarter of please let me know if you have any questions mr silverberg enclosed with mr silverberg’s date letter inter alia completed form_656 that petitioner signed and that was dated date petitioner’s date offer-in-compromise dollar_figure in item of petitioner’s september 15the first offer specialist’s date letter referred to a last amended f656 that petitioner signed and continued offer-in-compromise petitioner provided the responses indicated to the following questions item - to commissioner of internal_revenue_service i we submit this offer to compromise the tax_liabilities plus any interest penalties additions to tax and additional_amounts required_by_law tax_liability for the tax type and period marked below income_tax - year s trust fund recovery penalty as a responsible_person of enter corporate name henry m lloyd pc for failure to pay withholding and federal_insurance_contributions_act taxes social_security_taxes for period s ending other federal tax es specify type s and period s in items and of petitioner’s date offer- in-compromise petitioner provided the responses indicated to the following questions continued that was dated date we do not know whether form_656 that petitioner signed and that was dated date and that mr silverberg enclosed with mr silverberg’s date letter was the last amended f656 referred to in the first offer specialist’s date letter see supra note and accompanying text item - i we submit this offer for the reason s checked below doubt as to liability - i do not believe i owe this tax doubt as to collectibility - i have insufficient assets and income to pay the full amount you must include a complete collection information statement form 433-a and or form 433-b effective tax_administration - i owe this amount and have sufficient assets to pay the full amount but due to my exceptional circumstances requiring full payment would cause an economic hardship or would be unfair and inequitable you must include a complete collection information statement form 433-a and or form 433b item i we offer to pay dollar_figure must be more than zero check only one of the following short-term deferred payment offer offered amount_paid in more than days but within months from written notice of acceptance of the offer deferred payment offer offered amount will be paid over the remaining life of the collection statute dollar_figure within days from written notice of acceptance of the offer and beginning in the first month after written notice of acceptance of the offer dollar_figure on the 1st day of each month for a total of months on date respondent’s collection_division sent a letter to petitioner respondent’s date letter and sent a copy of that letter to mr silverberg that letter stated in pertinent part we are returning your form_656 offer in compro- mise for the following reason s all tax periods with a balance due must be in- cluded in your offer_in_compromise our records indi- cate the following period s was were not included excise_tax for and tax periods if a deposit was made with the offer we will mail the refund separately in four to six weeks if you believe the return of your offer was made in error or your failure to provide the information substantiation we requested was due to circumstances beyond your control your serious illness death or serious illness of your immediate_family member or disaster within days from the date of this letter you may contact the first settlement officer to request reconsideration of our decision to close your offer you should be prepared to discuss specifics provide verification of the circumstances beyond your control and provide the information previ- ously requested enclosed with respondent’s date letter was peti- tioner’s date offer-in-compromisedollar_figure at no time did respondent accept petitioner’s date offer-in- compromise by issuing a written notice of acceptance to peti- tioner as required by sec_301_7122-1 proced admin regs around date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing 16the record does not establish that petitioner responded to respondent’s date letter notice of tax_lien with respect to petitioner’s taxable years through and dollar_figure petitioner did not file form request for a collection_due_process_hearing form with respect to that notice of tax_lien see infra note on date respondent issued to petitioner a notice_of_intent_to_levy and notice of your right to a hearing with respect to each of petitioner’s taxable years through and we shall refer collectively to those notices of intent to levy as the notices of intent to levy on date respondent received form that mr silverberg submitted on behalf of petitioner petitioner’s form in that form mr silverberg indicated petitioner’s disagreement with the notices of intent to levy and requested a hearing with respondent’s appeals_office appeals_office dollar_figure mr silverberg attached a letter to petitioner’s form in that 17the record does not indicate why respondent did not issue to petitioner a notice of tax_lien with respect to petitioner’s taxable_year as discussed below the notice of determina- tion concerning collection action s under sec_6320 and or notice_of_determination made no determination with respect to the notice of tax_lien with respect to petitioner’s taxable years through and 18in petitioner’s form mr silverberg did not indi- cate disagreement with the notice of tax_lien filed with respect to petitioner’s taxable years through and see supra note and accompanying text letter mr silverberg stated in pertinent part mr lloyd has been dealing through me as his representative with the collections division in fairfax virginia and with your first offer special- ist mr lloyd has submitted form_656 proposing offers in compromise to settle these liabilities due to doubt as to collectibility throughout a period ex- ceeding one year the first offer specialist has evaluated mr lloyd’s reasonable collection poten- tial rcp and has performed an extensive investigation of his assets his income potential and his costs of living after conducting his investigation the first offer specialist and mr lloyd reached an agree- ment in principle whereby mr lloyd submitted an amended form_656 in october offering to pay dollar_figure over an installment period of months this amount is per cent of the rcp finally determined by the first offer specialist for reasons which mr lloyd and i do not understand this oic was treated by the service as withdrawn at the last minute rather than accepted we were given the explanation that some out-of-compliance situation had been identified and that the oic could not be considered until mr lloyd was back in compliance upon investigation it was determined he was not out-of-compliance however no action was taken on his oic instead you have issued notices indicating you intend to levy mr lloyd is still willing to agree to the date oic which is per cent of his rcp he believes that he and the irs have an agreement however for reasons unknown to us the collections division was unwilling to indicate its acceptance by signing off on the oic too much time has been invested by mr lloyd and by the service to waste it by treating the oic as withdrawn the agreement should be signed and mr lloyd should begin making the monthly installments which will put this matter to rest mr lloyd and i hereby request an opportunity to appear in person to discuss this matter at a cdp hear- ing our hope is that an agreed oic will result from that hearing on date a settlement officer with the appeals_office settlement officer sent a letter settlement officer’s date letter to petitioner with respect to petitioner’s form in that letter the settlement officer stated in pertinent part i have received your collection_due_process_hearing request the objective of a collection_due_process_hearing is to determine whether an acceptance alterna- tive to the levy lien exists while balancing the government’s need to efficiently collect this tax_liability options available to you for resolution of your lien levy issue may include the following full payment installment_agreement offer_in_compromise surety bond on your hearing request you indicated your offer was rejected because of non-compliance a check of our records indicated you had an outstanding balance on your tax_return for period ending the outstanding balance was paid after the offer was re- jected you cannot accumulate new liabilities our records also indicate you have an outstanding liability for period ending i have attached a tran- script for period ending if you wish to submit an offer you must start the process again if you feel that one of the above resolutions are possible please respond back with your proposal by no later than june 15th if your proposal is any- thing other than full payment then i will need you to complete and return the enclosed forms 433-a b if you do not own a business then please disregard the 19the record does not contain the transcript for period ending referred to in the settlement officer’s date letter form 433-b if you do not provide the information requested i cannot consider certain collection alternatives if i do not have a detailed response by june 15th i will make a determination based upon the evidence that i have in the case file if i do that i will sus- tain the district’s position and issue a determination_letter on date mr silverberg and the settlement officer had a telephonic discussion date telephonic discussion the settlement officer made the following pertinent entries in her case activity records with respect to that discussion received a call from poa mr silverberg and he wanted to know what did his client petitioner has to do to have the offer petitioner’s date offer- in-compromise accepted i explained his client wasn’t in full compliance and the offer petitioner’s septem- ber offer-in-compromise was rejected he must submit a new offer and fee of dollar_figure he was also made aware the new offer will be investigated as a new offer and the rejected offer petitioner’s septem- ber offer-in-compromise is not considered reproduced literally on date the settlement officer sent a letter to petitioner in that letter the settlement officer stated in pertinent part i have reviewed your appeal and additional information was requested the information was due in the office on or before june 15th and as of today we haven’t received the information if you wish to bring this information to the office and have a conference please call to arrange an appointment please submit the requested information or contact me to arrange a telephone conference on or before july 6th if you do not submit the information or call to sched- ule an appointment i will make a determination based upon the information in the case file if i do that i will sustain the irs position and issue a determination_letter if you have any questions please contact me at the address or telephone number shown above on date mr silverberg sent a letter to the settle- ment officer mr silverberg’s date letter mr silverberg enclosed with that letter completed form_656 that petitioner signed and that was dated date petitioner’s date offer-in-compromise completed form 433-a that petitioner signed and that was dated date peti- tioner’s date form 433-a and various documents with respect to those forms in item of petitioner’s date offer-in-compromise petitioner provided the responses indicated to the following questions item - to commissioner of internal_revenue_service i we submit this offer to compromise the tax_liabilities plus any interest penalties additions to tax and additional_amounts required_by_law tax_liability for the tax type and period marked below income_tax - year s trust fund recovery penalty as a responsible_person of enter corporate name henry m lloyd pc for failure to pay withholding and federal_insurance_contributions_act taxes social_security_taxes for period s ending other federal tax es specify type s and period s excise_taxes all in items and of petitioner’s date offer-in- compromise petitioner provided the responses indicated to the following questions item - i we submit this offer for the reason s checked below doubt as to liability - i do not believe i owe this tax you must include a detailed explanation of the reason s why you believe you do not owe the tax in item doubt as to collectibility - i have insufficient assets and income to pay the full amount you must include a complete collection information statement form 433-a and or form 433-b effective tax_administration - i owe this amount and have sufficient assets to pay the full amount but due to my exceptional circumstances requiring full payment would cause an economic hardship or would be unfair and inequitable you must include a complete collection information statement form 433-a and or form 433b and complete item item i we offer to pay dollar_figure must be more than zero complete item to explain where you will obtain the funds to make this offer check only one of the following cash offer offered amount will be paid in days or less short-term deferred payment offer offered amount_paid in more than days but within months from written notice of acceptance of the offer deferred payment offer offered amount will be paid over the remaining life of the collection statute dollar_figure within days from written notice of acceptance of the offer and beginning in the first month after written notice of acceptance of the offer dollar_figure on the 1st day of each month for a total of months in items and of petitioner’s date offer-in- compromise petitioner provided the responses indicated to the following questions item - explanation of circumstances i am requesting an offer_in_compromise for the reason s listed below note if you are requesting compromise based on doubt as to liability explain why you don’t believe you owe the tax if you believe you have special circumstances affecting your ability to fully pay the amount due explain your situation you may attach additional sheets if necessary doubt as to collectibility taxpayer is a 70-year- old sole practitioner with significant tax debts and a declining law practice this oic accompanies another oic being made by mr lloyd’s professional_corporation for its tax debts based on a detailed investigation just completed by the irs this offer is of the reasonable collection potential of mr lloyd and the p c ’s offer is of its reasonable collection potential item - source of funds i we shall obtain the funds to make this offer from the following source s liquidation of assets and borrowing petitioner’s date form 433-a contained several sections identified as sec_1 through in sec_1 and of that form petitioner provided the responses indicated to the following questions list the dependents you can claim on your tax_return 20mr silverberg did not enclose with mr silverberg’s date letter form_656 with respect to petitioner’s professional_corporation first name relationship age victoria hunter daughter son does this person live with you no yes no yes are you or your spouse self-employed or operate a business check yes if either applies no yes if yes provide the following information 7a name of business henry m lloyd p c 7e do you have accounts notes receivable no yes if yes please complete section on page in sec_3 of petitioner’s date form 433-a petitioner indicated that he did not have an employer other than henry m lloyd p c in sec_4 of petitioner’s date form 433-a petitioner provided the response indicated to the following question do you receive income from sources other than your own business or your employer check all that apply pension social_security other specify ie child_support alimony rental rental in sec_5 of petitioner’s date form 433-a petitioner indicated that he maintained a checking account that had a balance of dollar_figure owned a brokerage account with no current account balance had two credit cards with unspec- ified balances and had dollar_figure of credit available to him in sec_5 and of petitioner’s date form a petitioner provided the responses indicated to the following questions life_insurance do you have life_insurance with a cash_value no yes 17a are there any garnishments against your wages no yes 17b are there any judgments against you no yes 17e in the past years did you transfer any assets out of your name for less than their actual value no yes 17f do you anticipate any increase in household_income in the next two years no yes 17g are you a beneficiary of a_trust or an estate no yes 17h are you a participant in a profit sharing plan no yes in section of petitioner’s date form 433-a petitioner indicated that he owned real_estate in washington d c the current value of that real_estate was dollar_figure there were two outstanding mortgage loans totaling dollar_figure with respect to that real_estate and he was required to make monthly payments totaling dollar_figure with respect to those loans in section of petitioner’s date form 433-a petitioner indicated that he did not own or lease any automobiles and did not respond to the question asking whether he owned any personal assets eg furniture personal effects or business_assets in section of petitioner’s date form 433-a petitioner listed various income items and various living expense items with respect to the income items listed in that section petitioner indicated that he had total monthly income of dollar_figure consisting of dollar_figure of monthly income from wages and dollar_figure of monthly income from his pension and or social_security_benefits with respect to the monthly expense items listed in section of petitioner’s date form 433-a petitioner indicated that he had total monthly living_expenses of dollar_figure consisting of dollar_figure of monthly expenses for housing and utilities and dollar_figure of monthly expenses for court-ordered payments on date the settlement officer sent a letter to petitioner in that letter the settlement officer stated in pertinent part i recently received the offer_in_compromise file to be associated with the cdp case file i am making an appeals referral investigation request to have the offer analyzed along with the supporting documentation that you provided you will be contacted by an offer specialist in the near future i will maintain juris- diction of the case and all final decisions regarding this matter will be rendered by appeals if you have any further questions regarding this correspondence do not hesitate to call me on date the settlement officer forwarded peti- tioner’s date offer-in-compromise and petitioner’s date form 433-a to the irs offer-in-compromise unit around date respondent assigned an offer-in- compromise specialist other than the first offer specialist to investigate petitioner’s date offer-in-compromise and petitioner’s date form 433-a on date the offer-in-compromise specialist second offer specialist with the irs offer-in-compromise unit assigned to investigate petitioner’s date offer-in- compromise and petitioner’s date form 433-a made the following pertinent entries in the integrated collection system history transcript initial review tp is making a dpo of dollar_figure at dollar_figure in payments to compromise approx dollar_figure sole liability on the basis of datc - special circumstances doubt as to collectibility because tp is 70-yr-old and his law practice is declin- ing - funding for the offer liquidation of assets and borrowing tp is unmarried 70-yr old practicing attorney with no health issues and a household of 18-yr old son in wash d c claims income of vs living_expenses however tp reported agi of big_number in ‘04 big_number in ‘03 big_number in ‘02 conclusion does not appear to be a valid offer on the basis of datc not everything is on the table and his income and residence seem extravagant next step do preliminary investigation and if rcp exceed liability of big_number conclude investigation and report findings to appeals claims declining income but no evidence provided and research indicates fluctuating income repro- duced literally on date the second offer specialist sent petitioner a letter second offer specialist’s date letter in that letter the second offer specialist stated in pertinent part i have been assigned to investigate your offer_in_compromise dated i have completed a pre- liminary analysis of your offer after reviewing the information you provided my analysis shows that you have the ability to pay your liability in full within the time provided by law based on the following compu- tations dollar_figure total net equity in assets dollar_figure total future income value total ability to pay dollar_figure balance due as of dollar_figure dollar_figure amount you offered copies of my worksheets are enclosed for you r review if you disagree you may provide additional documenta- tion showing that the figures are incorrect you may also provide any other information you believe i should consider in making my recommendation as to whether to accept your offer please respond by date or i will proceed with my recommendation that your offer not be accepted if you have any questions or need more information please contact me at the address or the telephone number listed below a copy of this letter with all enclosures is being provided to your power_of_attorney mr silverberg and to the appeals officer controlling your case the second offer specialist enclosed with the second offer specialist’s date letter the following so-called asset equity table asset equity table aet rev assets fair_market_value quick sale reduction percentage quick sale value encumbrances or exemptions net realizable equity cash bank accounts dollar_figure dollar_figure real_estate furniture personal effects vehicles accounts_receivable dollar_figure dollar_figure dollar_figure dollar_figure business_interest future income value see income and expense table iet attached total minimum value dollar_figure dollar_figure remarks encumbrances not documented -- subject_to further valuation information not disclosed -- subject_to further valuation the second offer specialist also enclosed with the second offer specialist’s date letter the following so-called income expense table income expense table iet rev the internal_revenue_service uses established national and local standards for necessary living_expenses when considering offers in compromise only necessary living_expenses will be allowed other expenses such as charitable_contributions education credit cards and voluntary retirement allotments are generally not considered as necessary living_expenses total income necessary living_expenses source gro sec_31 wages salaries t p dollar_figure national standard expenses claimed allowed dollar_figure dollar_figure wages salaries spouse interest net business income from form 433-b dollar_figure housing and utilities dollar_figure dollar_figure dollar_figure transportation dollar_figure health care dollar_figure dollar_figure dollar_figure dollar_figure rental income dollar_figure taxes dollar_figure dollar_figure pension taxpayer dollar_figure court ordered payments dollar_figure dollar_figure pension spouse dollar_figure child dependent care child_support dollar_figure life_insurance dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure alimony other - social_security dollar_figure secured or legally- perfected debts specify dollar_figure other - dollar_figure dollar_figure total income dollar_figure total expenses dollar_figure dollar_figure line minus line net difference dollar_figure net difference times a b or c amount that could be paid from future income net difference dollar_figure months amount that could be paid dollar_figure a if taxpayer is making a cash offer offering to pay in days or less multiply the amount in line time sec_48 or the number of months remaining in the statute b if the taxpayer is making a short term deferred payment offer offering to pay within years multiply the amount in line times months or times the number of months remaining in the statute whichever is shorter c if the taxpayer is making a deferred payment offer offering to pay over the life of the statute use the deferred payment chart to determine the number of months the total offer must equal the sum of the equity in assets and the amount that could be paid from future income unless special circumstance considerations have been approved notes line national standard expenses maximum allowable by irs national expense standard for food housekeeping supplies apparel and services and personal care products based upon gross monthly income and number of persons in the household line housing utilities expenses housing and utility expenses are limited to standards established for the county of residence and the number of household members line transportation_expenses transportation_expenses are limited to the standards established for zero one or two vehicles and to a maximum allowable_amount for lease or purchase of one or two vehicles line wages based on 3-yr average line rental income after adjusting for depreciation expense claimed on schedule e line taxes based on last record of fed state fica medicare paid or withheld line court ordered payments tentatively allowed subject_to itemization and proof of payments petitioner did not respond by date to the second offer specialist’s date letter on date the second offer specialist returned petitioner’s date offer-in-compromise to the settlement officer and recommended that it not be accepted on date mr silverberg sent a note by facsim- ile to the settlement officer and the second offer specialist in that note mr silverberg stated in pertinent part i am writing to request an extension of time until october for mr lloyd to respond to the second offer specialist’s letter of my sched- ule has been full and i have until now been unable to confer with him about providing additional information for you to consider thank you in advance for your consideration on date mr silverberg sent another note by facsimile to the settlement officer and the second offer special- ist in that note mr silverberg stated in pertinent part please grant mr lloyd additional time to get back to you through his accountant petitioner’s accountant will be sending you a new power_of_attorney to discuss both henry m lloyd pc and mr lloyd’s individual accounts if you have any questions before receiving the new power please contact me on date the settlement officer sent a letter to petitioner in that letter the settlement officer stated in pertinent part i have scheduled a telephone conference call for you on date pincite 00am this call will be your cdp hearing please call me at the date and time indicated above your offer_in_compromise will not be recommended for acceptance and we need to discuss other alternatives sic means for payment such as full payment or an installment_agreement on date pincite p m stephen p kauffman mr kauffman sent a letter by facsimile to the settlement officer mr kauffman’s first date letter in that letter mr kauffman stated in pertinent part re henry m lloyd henry m lloyd p c i have been retained to represent the above-refer- enced taxpayers in matters pending before the internal_revenue_service enclosed you will find two powers -of-attorney form_2848 pursuant to which these tax- payers have authorized me to represent them i understand that a collection_due_process_hearing is currently scheduled for date pincite a m to review levies that have been issued to mr lloyd personally and that offers-in-compromise are pending for both taxpayers earlier today i sent you a copy of a cdp request i filed in connection with levies issued to henry m lloyd pc i am planning to contact the second offer specialist assigned to determine the rcp of these matters to discuss his calculations 21only form_2848 power_of_attorney and declaration of representative form appointing mr kauffman as the attorney-in-fact for petitioner is attached to the copy of mr kauffman’s first date letter that is in the record form_2848 appointing mr kauffman as the attorney-in-fact for henry m lloyd p c is not attached to the copy of mr kauffman’s first date letter that is in the record because i have just been retained i have an open mind about this case and will be happy to discuss with you any and all resolutions which you might consider appropriate giving due consideration of course to mr lloyd’s advanced age and what i consider to be limited earning ability on date pincite p m mr kauffman sent another letter by facsimile to the settlement officer in that letter mr kauffman stated in pertinent part re henry m lloyd henry m lloyd p c i want to thank you for your prompt reply to the letter i sent you earlier this morning this letter is written to confirm our conversations this afternoon because i have just been retained let me summarize my understanding of the status of the above-referenced matters in the remainder of this letter please re- spond to this letter only if my summary is incorrect i understand that offers-in-compromise were sub- mitted for henry m lloyd mr lloyd and henry m lloyd p c the pc after the pc’s offer was formally rejected it filed an appeal sometime in august of this year the pc’s appeal was rejected and the pc’s delinquency is now back in collection in contrast mr lloyd’s offer has not yet been formally rejected however i understand that you do intend to reject it but not until after we speak on december 6th when you reject mr lloyd’s offer you will send a formal written notice of rejection and appeal rights i also understand that the second offer specialist is no longer working the case at this time on december 6th we will discuss mr lloyd’s pending request for due process hearing and potential alternative approaches to resolving the pc’s and mr lloyd’s tax delinquencies on date the settlement officer held a tele- phonic conference with mr kauffman the settlement officer made the following pertinent entries in her case activity records with respect to that conference telephone conference with poa mr kauffman we dis- cussed the oic and i explained taxpayer rcp is close to million dollars he wanted to know if the taxpayer obtain the equity in his real_property would i recom- mend acceptance of the offer this request was denied because it appears taxpayer can enter into an install- ment agreement at a rate of dollar_figure a month he stated that the taxpayer is elder and his business is no longer at a high point i explained he is still working and in good health we average his last three years to determine his monthly income we discussed the one-year_rule in allowing expenses he requested a copy of the 433a and the o s worksheet computation he requested time to discuss with client and telephone conference scheduled for 00am infor- mation faxed to poa reproduced literally on date mr kauffman sent a letter to the settlement officer via facsimile mr kauffman’s date letter in that letter mr kauffman stated in pertinent part this letter is written as a follow-up to our several telephone conversations and in anticipation of our telephone conference tentatively scheduled for friday afternoon up to this time the focus of our discussions has been on mr lloyd’s income and specif- ically how to calculate his average monthly income in a fair fashion enclosed with this letter are the in- come expense table which you were kind enough to fax me last week and a spreadsheet analysis of mr lloyd’s income which i have prepared before addressing the enclosed spreadsheet analysis a few observations about mr lloyd’s income are in order mr lloyd who is an attorney engaged in the private practice of law will be this march the cases handles are virtually all contingent_fee cases this means he doesn’t make a cent unless and until his client recovers at which time he receives a percentage of the recovery a contingent_fee practice is very risky for an attorney for a variety of reasons sometimes you lose in which case you recover nothing sometimes you win but much less than what you hoped for sometimes you win a big judgment against a defen- dant who doesn’t have any money in which case you recover nothing sometimes you win but only after year and years of hard work during which time you are spending your own money to advance your client’s case in mr lloyd’s case he is the only employee of henry m lloyd p c a professional_corporation which he owns each year the corporation pays all of its net_income before salary to mr lloyd as his salary consequently each year the corporation has no net_income and all of the net_income from mr lloyd’s law practice is reported by mr lloyd on his personal income_tax return the income expense table was prepared on date which means that it probably covered the three-year period date through date these were the three best years mr lloyd has had in the past twelve years in contrast and as discussed below my enclosed analysis looks at mr lloyd’s income for the previous and year periods as you can see for the past years mr lloyd earned nothing from his law practice for the years and if his average income had been computed for that four year period it would have been zero as it stands his average monthly income for the seven year period is only dollar_figure mr lloyd’s income for the past years is better but only marginally so and certainly nowhere near as good as the income reflected on the income expense table in fact for the year period ending in mr lloyd’s average monthly is only dollar_figure which is less than of the average monthly income reflected on the income expense table 22see infra note as this analysis demonstrates this is the type of case where it would be unfair and misleading to calcu- late average monthly income over only years because income which is essentially earned over a much longer period is bunched into one or two tax years further- more nowhere in the code the regulations or the internal_revenue_manual is a revenue_officer such as yourself constrained to average income over only three years irm identifies a number of situations which may warrant placing a different value on future income than current or past income indicates one such situation is where a taxpayer has a sporadic employment history or fluctuating income in which case the revenue_officer is directed to average earn- ings over several prior years although the irm does indicate this is usually the prior years it does not and should not indicate that this is always the case particularly in a situation such as this one where blind adherence to that rule would be patently unfair mr kaufmann enclosed with mr kauffman’s date letter a copy of the income expense table that the second offer specialist enclosed with the second offer specialist’s date letter and the following analysis of gross_income of petitioner year analysis gross_income big_number big_number big_number big_number big_number - - - - big_number big_number big_number cum tax income big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number year year average monthly year analysis gross_income cum tax income - - - - big_number big_number big_number - - - - big_number big_number big_number year year average monthly average monthly big_number big_number big_number big_number big_number - - - - big_number big_number big_number average monthly - - - - big_number big_number big_number cum avg monthly big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number cum avg monthly - - - - big_number big_number big_number big_number 23see infra note year analysis gross_income big_number big_number big_number cum tax income big_number big_number big_number average monthly big_number big_number big_number year year average monthly cum avg monthly big_number big_number big_number big_number on date the settlement officer held a tele- phonic conference with mr kauffman the settlement officer made the following pertinent entries in her case activity records with respect to that conference poa had faxed a chart requesting that we use the last seven years to compute the income of the taxpayer i explained i would use the last three years because these years truly reflect the high and low end of his client’s income he stated he will talk to his client and request the case be returned to compliance a determination_letter will be issued on date the appeals_office issued to petitioner a notice_of_determination with respect to petitioner’s unpaid liabilities for and that notice stated in pertinent part summary of determination your offer_in_compromise was not recommended for accep- tance because our computation indicates you have the ability to full y pay we discussed the possibility of an installment_agreement and you disagree with the monthly payment amount we did not discuss any other alternatives for payment based on the evidence in the case file the district’s decision to issue the final notice-notice of intent to levy and notice of your right to a hearing is sustained 24see infra note an attachment to the notice_of_determination stated in pertinent part i verification of legal and procedural requirements with the best information available the requirements of various applicable law or administrative procedures have been met sec_6331 requires the taxpayer be notified at least days before a notice_of_levy can be issued the 30-day_letter was sent on tax years ending and on february 7th sec_6330 allows the taxpayer to raise any relevant issues relating to the unpaid tax or the proposed levy at the hearing this settlement officer has had no prior involvement with respect to these liabilities ii issues raised by the taxpayer challenges to the amount of the liability you did not challenge the amount of the liability iii balancing efficient collection and intrusiveness sec_6330 require s that the settlement officer consider whether the collection action balances the need for efficient collection_of_taxes with the tax- payer’s legitimate concern that any collection action be no more intrusive than necessary collection alternatives include full payment install- ment agreement offer_in_compromise and temporary suspension of collection based on financial hardship you submitted an offer_in_compromise and it was deter- mined you had the ability to pay the taxes and your offer was recommended for rejection we also discussed an installment_agreement but you were not in agreement with the monthly payment amount no further alterna- tives were discussed the rejection of your offer was based on the following monthly income wages dollar_figure- based on year average rental income dollar_figure pension dollar_figure social_security dollar_figure total monthly income dollar_figure allowable monthly expenses national standards dollar_figure housing utilities dollar_figure taxes dollar_figure court-ordered payments dollar_figure total expenses dollar_figure excess monthly dollar_figure assets bank accounts dollar_figure dollar_figure real_estate fair_market_value dollar_figure quick sale value big_number encumbrances not documented equity dollar_figure total net realizable equity dollar_figure future income big_number x dollar_figure reasonable collection potential dollar_figure based on the evidence in the case file the district’s decision to issue the final notice-notice of intent to levy and notice of your right to a hearing is sus- tained the notice_of_determination made no determination with respect to the notice_of_federal_tax_lien filed with respect to petitioner’s taxable years through and see supra note and accompanying text and note discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion a taxpayer may raise challenges to the existence or the amount of the taxpayer’s underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute such liability sec_6330 in petitioner’s response petitioner does not dispute the existence or the amount of petitioner’s unpaid liabilities for and dollar_figure where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue commissioner for abuse 25in fact petitioner does not advance in petitioner’s response any arguments with respect to the existence or the amount of petitioner’s unpaid liabilities for and assuming arguendo that petitioner were disputing in petitioner’s response the existence or the amount of petitioner’s unpaid liabilities for those years on the record before us we find that petitioner may not challenge the existence or the amount of those liabilities that is because petitioner did not do so at the appeals_office hearing see 120_tc_114 of discretion see 114_tc_604 114_tc_176 in petitioner’s response petitioner advances three princi- pal arguments in support of his position that respondent abused respondent’s discretion in making the determinations in the notice_of_determination we turn to petitioner’s first principal argument in petitioner’s response petitioner argues in perti- nent part on date an irs offer specialist first offer specialist determined that the peti- tioner’s reasonable collection potential rcp was only dollar_figure and the petitioner promptly submitted an offer to compromise for this amount thereafter in violation of applicable provisions of the code regulations and its own manual the 26in the first offer specialist’s date letter the first offer specialist indicated that he had adjusted peti- tioner’s offer figure to dollar_figure to reflect inter alia as- sessed federal excise_tax for the tax periods ended date and date see internal_revenue_manual irm pt date petitioner’s date offer-in-compromise which was investigated by the first offer specialist did not include such excise_tax in the liabili- ties with respect to which petitioner submitted that offer and offered dollar_figure and not dollar_figure to compromise the liabilities that that offer was submitted to compromise after the settle- ment officer indicated during the date telephonic discus- sion that petitioner was required to submit a new offer-in- compromise petitioner submitted petitioner’s date offer-in-compromise petitioner’s date offer-in-compro- mise offered dollar_figure to compromise the liabilities that that offer was submitted to compromise and included federal excise_tax for the tax periods date and date in the liabilities with respect to which petitioner submitted that offer with the exception of those differences the date offer-in-compromise and the date offer-in- compromise are identical service returned the offer in error for an alleged underpayment of a small estimated_tax penalty which the petitioner disputed and issued levies the petitioner then filed a cdp hearing request upon receipt of the cdp hearing request the settlement officer abused her discretion by requiring the petitioner to submit a new offer instead of rein- stating the existing offer as required by regulation sec_301_6330-1 on date exactly one year after the first rcp determination a second irs offer specialist looking at the same financial information determined that the petitioner’s rcp was dollar_figure although not altogether clear it appears that petitioner is arguing that the settlement officer abused the settlement offi- cer’s discretion by not accepting as petitioner’s reasonable collection potential rcp the amount calculated by the first offer specialist in connection with petitioner’s date offer-in-compromise and a instead requiring petitioner to submit a new updated offer-in-compromise ie petitioner’s date offer-in-compromise accompanied by a new updated form 433-a ie petitioner’s date form 433-a and b determining as petitioner’s rcp an amount different from the amount of petitioner’s rcp that the first offer specialist determined in support of the foregoing argument petitioner relies on sec_301_6330-1 proced admin regs as in effect with respect to requests for appeals_office hearings made before date that regulation provided e matters considered at cdp hearing -- in general --appeals has the authority to determine the validity sufficiency and timeliness of any cdp_notice given by the irs and of any request for a cdp hearing that is made by a taxpayer prior to issuance of a determination the hearing officer is required to obtain verification from the irs office collecting the tax that the requirements of any applicable law or administrative procedure have been met the taxpayer may raise any relevant issue relating to the unpaid tax at the hearing including appropriate spousal defenses challenges to the appropriateness of the proposed collection action and offers of collection alterna- tives the taxpayer also may raise challenges to the existence or amount of the tax_liability specified on the cdp_notice for any_tax period shown on the cdp_notice if the taxpayer did not receive a statutory_notice_of_deficiency for that tax_liability or did not otherwise have an opportunity to dispute that tax_liability finally the taxpayer may not raise an issue that was raised and considered at a previous cdp hearing under sec_6320 or in any other previous administrative or judicial proceeding if the taxpayer participated meaningfully in such hearing or proceed- ing taxpayers will be expected to provide all rele- vant information requested by appeals including finan- cial statements for its consideration of the facts and issues involved in the hearing petitioner’s reliance on the above-quoted regulation is misplaced we find no requirement in that regulation that the appeals_office use as a taxpayer’s rcp an amount of rcp previously determined by respondent’s collection_division and no prohibition in that regulation on the appeals office’s requiring a taxpayer to submit a new updated offer-in-compromise accompanied by a new updated form 433-adollar_figure 27part of the irm date requires any agent of the commissioner who investigates an offer-in-compromise to request updated financial information from the taxpayer if the continued in advancing his first principal argument petitioner makes a related argument that respondent should not have returned to petitioner petitioner’s date offer-in-compromise in support of that related argument petitioner relies on sec_301_7122-1 proced admin regsdollar_figure in the first offer continued information submitted with such an offer is older than months or if there is any reason to believe the taxpayer’s situation may have significantly changed that part of the irm provides collection information statements cis submitted with an offer_in_compromise should reflect infor- mation no older than the prior six months if during the processing of the offer the financial information becomes older than months contact should be made with the taxpayer to update the information however in certain situations in- formation may become outdated due to significant processing delays caused by the service through no fault of the taxpayer in those cases it may be appropriate to rely on the outdated information if there is no indication the taxpayer’s overall situation has significantly changed judgment should be exercised to determine whether and to what extent updated information is necessary if there is any reason to believe the taxpayer’s situation may have significantly changed secure a new cis when petitioner submitted petitioner’s date offer- in-compromise in early date his return and his return were not due to have been filed when the settlement officer sent a letter to petitioner on date with respect to petitioner’s form in which the settlement officer inter alia requested updated financial information from peti- tioner to be presented in a new form 433-a petitioner’s return and his return were due to have been filed sec_301_7122-1 proced admin regs provides in pertinent part continued specialist’s date letter the first offer specialist informed petitioner that his offer-in-compromise had to be perfected to reflect federal excise_tax assessed for the tax periods ended date and date in the first offer specialist’s date letter the first offer specialist informed petitioner that an offer-in- compromise may be returned where there is insufficient federal_income_tax withheld or paid and that respondent’s records indicated that insufficient federal_income_tax had been withheld with respect to petitioner’s taxable_year the first offer specialist and mr silverberg had a tele- phonic discussion on date on date the first offer specialist left a voice mail for mr silverberg thereafter mr silverberg sent mr silverberg’s date letter to the first offer specialist and enclosed with that continued if an offer accepted for processing does not contain sufficient information to permit the irs to evaluate whether the offer should be accepted the irs will request that the taxpayer provide the needed additional information if the taxpayer does not submit the additional information that the irs has requested within a reasonable_time period after such a request the irs may return the offer to the taxpayer the irs may also return an offer to compromise a tax_liability if it determines that the offer was submitted solely to delay collection or was otherwise nonprocessable an offer returned following acceptance for processing is deemed pending only for the period between the date the offer is accepted for processing and the date the irs returns the offer to the taxpayer letter petitioner’s date offer-in-compromisedollar_figure that offer-in-compromise did not offer to compromise the federal excise_tax with respect to the tax periods ended date and date to which the first offer specialist referred in the first offer specialist’s date letterdollar_figure on date respondent’s collection_division sent a letter to petitioner in which respondent stated our records indicate the following period s was were not included excise_tax for and tax periods on the record 29the record does not indicate whether mr silverberg re- sponded in mr silverberg’s date letter to all of the requests that the first offer specialist made to mr silverberg 30in contrast petitioner’s date offer-in- compromise offered to compromise not only petitioner’s unpaid liabilities for and but also the federal excise_tax for the tax periods ended date and date 31respondent’s date letter further stated we are returning your form_656 offer in compro- mise for the following reasons s all tax periods with a balance due must be in- cluded in your offer_in_compromise our records indi- cate the following period s was were not included excise_tax for and tax periods if a deposit was made with the offer we will mail the refund separately in four to six weeks if you believe the return of your offer was made in error or your failure to provide the information substantiation we requested was due to circumstances beyond your control your serious illness death or serious illness of your immediate_family member or continued before us we conclude that respondent complied with sec_301_7122-1 proced admin regs when respondent re- turned to petitioner petitioner’s date offer-in- compromise on the record before us we find that the settlement officer did not abuse the settlement officer’s discretion by not accepting as petitioner’s rcp the amount calculated by the first offer specialist in connection with petitioner’s date offer-in-compromise and a instead requiring petitioner to submit a new updated offer-in-compromise ie petitioner’s date offer-in-compromise accompanied by a new updated form 433-a ie petitioner’s date form 433-a and b determining as petitioner’s rcp an amount different from petitioner’s rcp that the first offer specialist determined we address next petitioner’s second principal argument in petitioner’s response petitioner argues that the settlement officer abused the settlement officer’s discretion in calculating petitioner’s rcp by using as the future income component of that calculation an average of petitioner’s wage income for the continued disaster within days from the date of this letter you may contact the first settlement officer to request reconsideration of our decision to close your offer you should be prepared to discuss specifics provide verification of the circumstances beyond your control and provide the information previ- ously requested three-year period through instead of using an average of petitioner’s wage income for the seven-year period through or the twelve-year period through dollar_figure in 32in support of that argument petitioner contends and respondent does not dispute that petitioner had the following wage income from his law practice for through year wage income dollar_figure big_number big_number big_number big_number - - - - big_number big_number big_number petitioner further contends that his average monthly wage income for the seven-year period through was dollar_figure and that his average monthly wage income for the twelve-year period through was dollar_figure we disagree on the instant record we find that petitioner incorrectly calculated his average monthly wage income for each of those periods the respective average monthly wage income amounts that petitioner claims for the period through and the period through as well as for the three-year period through are averages of cumulative averages of petitioner’s monthly wage income for each of the years included in calculating those respective average monthly wage income amounts see supra text accompanying note sec_23 and sec_24 the use of those averages of cumulative averages for the seven-year period through and for the twelve-year period through which places significant emphasis on the years before that are included in the respective calculations is improper the correct amount of petitioner’s average monthly wage income for through is dollar_figure the correct amount of petitioner’s average monthly continued calculating the future income component of petitioner’s rcp on the basis of the three-year period through the second offer specialist first determined petitioner’s average monthly income to be dollar_figure consisting of dollar_figure of average monthly wage income calculated by using an average of peti- tioner’s wage income for the year sec_2002 through and other monthly income totaling dollar_figure the second offer specialist then calculated petitioner’s excess monthly income ie dollar_figure by subtracting allowed monthly necessary living_expenses ie dollar_figure from petitioner’s average monthly income ie dollar_figure finally the second offer specialist multiplied petitioner’s excess monthly income dollar_figure by months to determine the future income component of petitioner’s rcp ie dollar_figure the settlement officer reviewed the second offer special- ist’s determination of petitioner’s rcp and agreed with inter continued wage income for through is dollar_figure 33the record does not disclose the basis for the second offer specialist’s calculation of petitioner’s average monthly wage income for through ie dollar_figure the monthly average of the wage income that petitioner claims for through is dollar_figure the court is unable to reconcile the difference between the monthly average of petitioner’s wage income for through as calculated by the second offer specialist and the monthly average of the wage income that petitioner claims for through however it is not necessary to reconcile that difference in order to dispose_of respondent’s motion alia that specialist’s use of the three-year period through on which to calculate the future income component of such rcp we believe that the second offer specialist’s calculation of the future income component of petitioner’s rcp on the basis of the three-year period through with which the settlement officer agreed is supported by part of the irm date which provides future income future income is defined as an estimate of the taxpayers sic ability to pay based on an analy- sis of gross_income less necessary living ex- penses for a specific number of months into the future the number of months used depends on the payment terms of the offer a for cash offers -- project for the next months the next months b for short term deferred offers -- project for c for deferred payment offers -- project for the number of months remaining on the statu- tory period for collection consider the taxpayers sic overall general situ- ation including such facts as age health marital status number and age of dependents highest education or occupational training and work expe- rience retired debts -- a taxpayers sic ability to pay in the future may change during the period it is being considered because necessary expenses may increase or decrease adjust the amount or number of payments to be included in the future income calculation based on the expected change in nec- essary expenses example note the taxpayer may pay off an auto loan months from the date the offer is accepted this would increase the monthly future income by the amount of the loan payment child_support payments may stop before the future income period is complete because the child turns a certain age it is expected that these retired payments would increase the taxpayers sic ability to pay inclusion of retired debt should not be added automatically in the calculation of the rea- sonable collection potential rcp the offer investigator should use judgment in determining whether inclusion of the retired debt is appropriate based on the facts of the case such as special circumstance or effec- tive tax_administration eta situations in all instances the case histories should be documented to support the inclusion and or exclusion of the retired debt some situations may warrant placing a different value on future income than current or past income indicates if then a taxpayer has a sporadic employment history or fluctuating income a taxpayer is elderly in poor health or both and the ability to continue working is questionable average earnings over several prior years usually this is the prior years note this practice does not apply to wage earners adjust the amount or number of payments to the expected earnings during the appropriate number of months consider special circumstance situations when making any adjustments below are some examples on when it is and is not appropriate to income average judgment should be used in determining the appropriate time to apply income_averaging on a case by case basis all circumstances of the taxpayer should be considered when determining the appropriate application of income_averaging including special circumstance and effective tax_administration considerations a the examples below are instances when income_averaging may or may not be appropriate example a taxpayer is a commissioned sales person and the income varies year to year it would be appropriate to income average in this case even if it were arbitrary for the settlement officer to have agreed with and accepted the second offer specialist’s calcula- tion of the future income component of petitioner’s rcp by using petitioner’s average monthly wage income for the three-year period through the settlement officer did not abuse the settlement officer’s discretion in agreeing with the second offer specialist that petitioner’s date offer-in- compromise should be rejected and in rejecting that offer that is because part of the irm date requires that generally a doubt as to collectibility offer amount must equal or exceed a taxpayers sic reasonable collection potential rcp in order to be considered for acceptance as explained below even if the period through or the period through were used to determine petitioner’s average monthly wage income and the future income component of petitioner’s rcp petitioner’s rcp nonetheless would exceed the amount ie dollar_figure that petitioner offered in petitioner’s date offer-in-compromise to compromise inter alia petitioner’s unpaid liabilities for and part of the irm date provides policy policy statement p-5-100 states the service will accept an offer_in_compromise when it is unlikely that the tax_liability can be collected in full and the amount offered reason- ably reflects collection potential an offer_in_compromise is a legitimate alternative to declar- ing a case currently not collectible or to a pro- tracted installment_agreement the goal is to achieve collection of what is potentially collect- ible at the earliest possible time and at the least cost to the government in cases where an offer_in_compromise appears to be a viable solution to a tax delinquency the service employee assigned the case will discuss the compromise alternative with the taxpayer and when necessary assist in preparing the required forms the taxpayer will be responsible for ini- tiating the first specific proposal for compro- mise the success of the offer_in_compromise program will be assured only if taxpayers make adequate compromise proposals consistent with their ability to pay and the service makes prompt and reasonable decisions taxpayers are expected to provide reasonable documentation to verify their ability to pay the ultimate goal is a compromise which is in the best interest of both the taxpayer and the government acceptance of an adequate offer will also result in creating for the taxpayer an expectation of a fresh_start toward compliance with all future filing and payment requirements offers will not be accepted if it is believed that the liability can be paid in full as a lump sum or through installment payments extending through the remaining statutory period for collection csed unless special circumstances exist see irm installment agreements absent special circumstances a doubt as to collectibility datc offer amount must equal or exceed a taxpayers sic reasonable collection potential rcp in order to be considered for acceptance the exception is that if special 34the only reason that petitioner gave in petitioner’s date offer-in-compromise for the irs to accept petitioner’s offer was doubt as to collectibility petitioner did not give as a reason doubt as to collectibility with special circum- stance or effective tax_administration consistent with the general_rule of part of the irm date for an offer-in-compromise based on doubt as to collectibility petitioner offered in petitioner’s date offer-in-compro- mise an amount dollar_figure that was greater than the amount of petitioner’s rcp dollar_figure that petitioner claims the first offer specialist determined in date assuming arguendo continued circumstances exist as defined in irm effective tax_administration and doubt as to collectibility with special circumstance or irm effective tax_administration the offer may be accepted on the basis of hardship or effec- tive tax_administration eta assuming arguendo as petitioner argues that the future income component of petitioner’s rcp should have been calculated by using his average monthly wage income for the seven-year continued that petitioner had based petitioner’s date offer-in- compromise on doubt as to collectibility with special circum- stance or effective tax_administration on the record before us we find that the settlement officer did not abuse the settle- ment officer’s discretion in concluding that that offer-in- compromise should be rejected on those grounds although peti- tioner was years old in date when the settlement officer and the second offer specialist was considering peti- tioner’s date offer-in-compromise petitioner was still practicing law and did not claim that he had any health issues 35see 125_tc_301 affd 469_f3d_27 1st cir where we stated special circumstances are circumstances demonstrat- ing that the taxpayer would suffer economic hardship if the irs were to collect from him an amount equal to the reasonable collection potential of the case or if no demonstration of such suffering can be made circum- stances justifying acceptance of an amount less than the reasonable collection potential of the case based on public policy or equity considerations irm pt date effective tax_administration and doubt as to collectibility with special circum- stances to demonstrate that compelling public policy or equity considerations justify a compromise the taxpayer must be able to demonstrate that due to exceptional circumstances collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner sec_301_7122-1 proced admin regs period through ie dollar_figure rather than his average monthly wage income for the three-year period through petitioner’s rcp would be dollar_figuredollar_figure peti- tioner’s rcp as so calculated exceeds the amount ie dollar_figure in petitioner’s date offer-in-compromise that petitioner offered to compromise inter alia petitioner’s unpaid liabili- ties for and see irm pt date 36the monthly average of petitioner’s wage income for through is dollar_figure see supra note adding to that amount petitioner’s other monthly income ie dollar_figure and subtracting petitioner’s allowed monthly necessary living ex- penses ie dollar_figure results in excess monthly income of dollar_figure that amount of excess monthly income multiplied by months results in future income of dollar_figure that amount of future income plus the amount that the settlement officer calculated as the net realizable equity component of peti- tioner’s rcp ie dollar_figure which net realizable equity component petitioner does not dispute in petitioner’s response results in a reasonable collection potential for petitioner of dollar_figure in this connection we note that on date the second offer specialist sent petitioner a letter and enclosed with that letter a so-called asset equity table which showed a fair_market_value of real_estate owned by petitioner of dollar_figure a quick sale value of that real_estate of the same amount encumbrances on that real_estate of dollar_figure and net realizable equity with respect to that real_estate of dollar_figure however in a footnote next to those amounts the second offer specialist indicated encumbrances not documented - subject_to further valuation the notice_of_determination that the appeals_office issued to petitioner on date indicated inter alia that petitioner had real_estate with a fair_market_value of dollar_figure that that real_estate had a quick sale value of dollar_figure or percent of that fair_market_value that any encumbrances with respect to that real_estate were not documented and that petitioner’s total net realizable equity was dollar_figure in petitioner’s response petitioner does not dispute the determina- tion in the notice_of_determination of petitioner’s net realiz- able equity of dollar_figure assuming arguendo as petitioner argues alternatively that the future income component of petitioner’s rcp should have been calculated by using his average monthly wage income for the twelve-year period through rather than his average monthly wage income for the three-year period through petitioner’s rcp would be dollar_figuredollar_figure petitioner’s rcp as so calculated exceeds the amount dollar_figure in petitioner’s date offer-in-compromise that petitioner offered to compromise inter alia petitioner’s unpaid liabilities for and see irm pt date on the record before us we find that the settlement officer did not abuse the settlement officer’s discretion in rejecting the offer of dollar_figure in petitioner’s date offer-in- compromise 37the monthly average of petitioner’s wage income for through is dollar_figure see supra note adding to that amount petitioner’s other monthly income ie dollar_figure and subtracting petitioner’s allowed monthly necessary living ex- penses ie dollar_figure results in excess monthly income of dollar_figure that amount of excess monthly income multiplied by months results in future income of dollar_figure that amount of future income plus the amount that the settlement officer calculated as the net realizable equity component of peti- tioner’s reasonable collection potential ie dollar_figure which net realizable equity component petitioner does not dispute in petitioner’s response results in a reasonable collec- tion potential for petitioner of dollar_figure see supra note we turn finally to petitioner’s third principal argument in petitioner’s response petitioner argues that the settlement officer made no effort to balance the service’s needs for efficient collection_of_taxes against the taxpayers’ legitimate concern that collection action be no more intrusive than neces- sary we have found that assuming arguendo that the settlement officer had calculated the future income component of peti- tioner’s rcp by using petitioner’s average monthly wage income for the seven-year period through or his average monthly wage income for the twelve-year period through petitioner’s rcp nonetheless would have exceeded the amount ie dollar_figure that petitioner offered in petitioner’s date offer-in-compromise in the case of the use of such seven- year period petitioner’s rcp would have exceeded petitioner’s offer by dollar_figure in the case of the use of such twelve-year period petitioner’s rcp would have exceeded petitioner’s offer by dollar_figure as discussed above in order to be considered for acceptance an offer based on doubt as to collectibility the basis on which petitioner submitted petitioner’s date offer-in-compromise generally must equal or exceed the taxpayer’s rcp id regardless of whether the future income component of petitioner’s rcp is calculated on one of the two bases urged by petitioner or on the basis used by the settlement officer petitioner’s offer of dollar_figure in petitioner’s date offer-in-compromise did not equal or exceed that rcp on the record before us we find that the settlement officer took into consideration whether the proposed collection action with respect to petitioner’s unpaid liabilities for and balanced the need for the efficient collection of those liabilities with the legitimate concern of petitioner that that collection action be no more intrusive than necessary see sec_6330 based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in making the determinations in the notice_of_determination with respect to petitioner’s unpaid liabilities for and on that record we sustain those determinations we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit irrelevant and or moot on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
